Motion by defendant for appropriate relief allowed 15 June 2000 for the purpose of entering the following orders: Defendant’s motion for appropriate relief is hereby remanded to the Superior Court, Durham County. It is further order that an evidentiary hearing be held on the aforesaid motion and that the resulting order containing the findings of fact and conclusions of law of the trial judge determining the motion be transmitted to this Court so that it may proceed with the appeal or enter an order terminating the appeal. Time periods for perfecting or proceeding with the appeal are tolled pending receipt of the order of disposition of the motion in the Trial Division.